      Case 1:19-cr-00006-AT Document 148 Filed 09/02/20 Page 1 of 2



                      LAW OFFICE OF ANTHONY CE
                            217 Broadway, Suite 707
                           New York, New York 10007                            9/2/2020
                             Phone: (212) 619-3730
                              Cell: (917) 741-1837
                              Fax: (212) 962-5037
                           anthonycecutti@gmail.com

                                     September 2, 2020

BY EMAIL & ECF
The Honorable Analisa Torres
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                Re: United States v. William Bazemore; 19 Cr. 6 (AT)

Dear Judge Torres:

        I represent William Bazemore in the above-referenced matter, having been
appointed pursuant to the provisions of the Criminal Justice Act (“CJA”), 18 U.S.C. §
3006A on August 13, 2020 to represent him at a hearing to further investigate what his
former attorneys communicated to him about the terms of his plea agreement. On August
26, 2020, the Court scheduled the hearing for September 3, 2020. I write to request a
three-week adjournment of tomorrow’s hearing as Mr. Bazemore has not had sufficient
time to communicate with counsel.

         Mr. Bazemore is incarcerated at MDC Brooklyn. As the Court is aware, attorney
visits are presently suspended. As such, the only means of communication with clients is
via legal calls that are scheduled through the efforts of paralegals at Federal Defenders,
who are working diligently to facilitate communications between clients and their
lawyers and members of defense teams.

         Shortly after my appointment, I submitted a request for a legal call with Mr.
Bazemore. I was informed it was scheduled for August 20, 2020, between 9am-12pm.
MDC did not call me during that time. The call was then rescheduled for August 26,
2020. This was the earliest date for the rescheduled call. I spoke with Mr. Bazemore on
that date, later spoke with Ms. Meredith Heller, Mr. Bazemore’s current counsel, and
submitted a request for another legal call. That call occurred this morning.

       Mr. Bazemore is contemplating his options, including whether to proceed with the
hearing. Additional time is necessary for him to speak with Ms. Heller and myself so that
he can decide how he wishes to proceed. Accordingly, we respectfully request a three-
week adjournment.
Case 1:19-cr-00006-AT Document 148 Filed 09/02/20 Page 2 of 2
